Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) dated the             day of
            , 2012, by and between Blue Nile, Inc., a Delaware corporation (the
“Company”), and             , an individual (“Indemnitee”).

RECITALS

A. Competent and experienced persons are reluctant to serve or to continue to
serve as directors and officers of corporations or in other capacities unless
they are provided with adequate protection through insurance or indemnification
(or both) against claims against them arising out of their service and
activities on behalf of the corporation.

B. The current uncertainties relating to the availability of adequate insurance
have increased the difficulty for corporations of attracting and retaining
competent and experienced persons to serve in such capacity.

C. The Board of Directors of the Company (the “Board of Directors”) has
determined that the continuation of present trends in litigation will make it
more difficult to attract and retain competent and experienced persons to serve
as directors and officers of the Company, that this situation is detrimental to
the best interests of the Company’s stockholders and that the Company should act
to assure such persons that there will be increased certainty of adequate
protection in the future.

D. As a supplement to and in the furtherance of the Company’s Certificate of
Incorporation, as may be amended (the “Certificate”), and By-laws, as may be
amended (the “By-laws”), it is reasonable, prudent, desirable and necessary for
the Company contractually to obligate itself to indemnify, and to pay in advance
expenses on behalf of, officers and directors to the fullest extent permitted by
law so that they will serve or continue to serve the Company free from concern
that they will not be so indemnified and that their expenses will not be so paid
in advance;

E. This Agreement is not a substitute for, nor does it diminish or abrogate any
rights of Indemnitee under, the Certificate and the By-laws or any resolutions
adopted pursuant thereto (including any contractual rights of Indemnitee that
may exist).

F. Indemnitee is a director and/or officer of the Company and his or her
willingness to continue to serve in such capacity is predicated, in substantial
part, upon the Company’s willingness to indemnify him or her to the fullest
extent permitted by the laws of the State of Delaware and upon the other
undertakings set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the Company and Indemnitee hereby agree as follows:

ARTICLE 1

CERTAIN DEFINITIONS

Capitalized terms used but not otherwise defined in this Agreement have the
meanings set forth below:

A “Change in Control” shall be deemed to occur upon the earliest to occur after
the date of this Agreement of any of the following events:

(i) Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities, provided
that the foregoing shall not include any Person having such status prior to the
consummation of the initial public offering of the Company’s securities unless
after the initial public offering such Person is or becomes the Beneficial
Owner, directly or indirectly, of additional securities of the Company
representing in the aggregate an additional five percent (5%) or more of the
combined voting power of the Company’s then outstanding securities;

 

1



--------------------------------------------------------------------------------

(ii) Change in Board Composition. During any period of two (2) consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning of such period constitute the Company’s board of directors,
and any new directors (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
paragraphs (i), (iii) or (iv)) whose election by the board of directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved (collectively, the “Incumbent Directors”),
cease for any reason to constitute at least a majority of the members of the
Company’s board of directors;

(iii) Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;

(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and

(v) Other Events. Any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended, whether or not the Company is
then subject to such reporting requirement.

For purposes of this definition of “Change in Control”, the following terms
shall have the following meanings:

“Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended; provided, however, that “Person”
shall exclude (i) the Company, (ii) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, and (iii) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

“Beneficial Owner” shall have the meaning given to such term in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended; provided, however, that
“Beneficial Owner” shall exclude any Person otherwise becoming a Beneficial
Owner by reason of (i) the stockholders of the Company approving a merger of the
Company with another entity or (ii) the Company’s board of directors approving a
sale of securities by the Company to such Person.

“Corporate Status” means the status of a person who is or was a director,
officer, employee, partner, member, manager, trustee, fiduciary or agent of the
Company or of any other Enterprise which such person is or was serving at the
request of the Company. In addition to any service at the actual request of the
Company, Indemnitee will be deemed, for purposes of this Agreement, to be
serving or to have served at the request of the Company as a director, officer,
employee, partner, member, manager, trustee, fiduciary or agent of another
Enterprise if Indemnitee is or was serving as a director, officer, employee,
partner, member, manager, fiduciary, trustee or agent of such Enterprise and
(i) such Enterprise is or at the time of such service was a Controlled
Affiliate, (ii) such Enterprise is or at the time of such service was an
employee benefit plan (or related trust) sponsored on maintained by the Company
or a Controlled Affiliate or (iii) the Company or a Controlled Affiliate
directly or indirectly caused Indemnitee to be nominated, elected, appointed,
designated, employed, engaged or selected to serve in such capacity.

“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other Enterprise, whether or not for
profit, that is directly or indirectly controlled by the Company. For purposes
of this definition, the term “control” means the possession, directly or
indirectly, of the power to direct, or cause the direction of, the management or
policies of an Enterprise, whether through the ownership of voting securities,
through other voting rights, by contract or otherwise; provided, however, that
direct or indirect beneficial ownership of capital stock or other interests in
an Enterprise entitling the holder to cast 30% or more of the total number of
votes generally entitled to be cast in the election of directors (or persons
performing comparable functions) of such Enterprise will be deemed to constitute
“control” for purposes of this definition.

“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

2



--------------------------------------------------------------------------------

“Enterprise” means the Company and any other corporation, partnership, limited
liability company, joint venture, employee benefit plan, trust or other entity
or other enterprise of which Indemnitee is or was serving at the request of the
Company in a Corporate Status.

“Expenses” means all attorney’s fees, disbursements and retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, fax transmission
charges, secretarial services, delivery service fees and all other disbursements
or expenses paid or incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding, or in connection with
seeking indemnification under this Agreement. Expenses will also include
Expenses paid or incurred in connection with any appeal resulting from any
Proceeding, including the premium, security for and other costs relating to any
appeal bond or its equivalent. Expenses, however, will not include amounts paid
in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee.

“Independent Counsel” means an attorney or firm of attorneys that is experienced
in matters of corporation law and neither currently is, nor in the past five
(5) years has been, retained to represent: (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement and/or the indemnification
provisions of the Certificate or By-laws, or of other indemnitees under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” does not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

“Losses” means any loss, liability, judgments, damages, amounts paid in
settlement, fines (including excise taxes and penalties assessed with respect to
employee benefit plans), penalties (whether civil, criminal or otherwise) and
all interest, assessments and other charges paid or payable in connection with
or in respect of any of the foregoing.

“Proceeding” means any threatened, pending or completed action, suit, claim,
demand, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether formal or informal, including any and all appeals, whether
brought by or in the right of the Company or otherwise, whether civil, criminal,
administrative or investigative, whether formal or informal, and in each case
whether or not commenced prior to the date of this Agreement, in which
Indemnitee was, is or will be involved as a party or otherwise, by reason of or
relating to Indemnitee’s Corporate Status and by reason of or relating to either
(i) any action or alleged action taken by Indemnitee (or failure or alleged
failure to act) or of any action or alleged action (or failure or alleged
failure to act) on Indemnitee’s part, while acting in his or her Corporate
Status or (ii) the fact that Indemnitee is or was serving at the request of the
Company as director, officer, employee, partner, member, manager, trustee,
fiduciary or agent of another Enterprise, in each case whether or not serving in
such capacity at the time any Loss or Expense is paid or incurred for which
indemnification or advancement of Expenses can be provided under this Agreement,
except one initiated by Indemnitee to enforce his or her rights under this
Agreement. For purposes of this definition, the term “threatened” will be deemed
to include Indemnitee’s good faith belief that a claim or other assertion may
lead to institution of a Proceeding.

References to “serving at the request of the Company” include any service as a
director, officer, employee or agent of the Company which imposes duties on, or
involves services by, such director, officer, employee or agent with respect to
any employee benefit plan, its participants or beneficiaries; and a person who
acted in good faith and in a manner he or she reasonably believed to be in the
best interests of the participants and beneficiaries of an employee benefit plan
will be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to under applicable law or in this Agreement.

ARTICLE 2

SERVICES TO THE COMPANY

2.1 Services to the Company. Indemnitee agrees to serve as a [director][officer]
of the Company. Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company will have no obligation to
continue to allow Indemnitee to serve in such position either pursuant to this
Agreement or otherwise. This Agreement will not be construed as giving
Indemnitee any right to be retained in the employ of the Company (or any other
Enterprise).

 

3



--------------------------------------------------------------------------------

ARTICLE 3

INDEMNIFICATION

3.1 Company Indemnification. Except as otherwise provided in this Article 3, if
Indemnitee was, is or becomes a party to, or was or is threatened to be made a
party to, or was or is otherwise involved in, any Proceeding, the Company will
indemnify and hold harmless Indemnitee to the fullest extent permitted by the
Certificate, By-laws and applicable law, as the same exists or may hereafter be
amended, interpreted or replaced (but in the case of any such amendment,
interpretation or replacement, only to the extent that such amendment,
interpretation or replacement permits the Company to provide broader
indemnification rights than were permitted prior thereto), against any and all
Expenses and Losses, and any federal, state, local or foreign taxes imposed as a
result of the actual or deemed receipt of any payments under this Agreement,
that are paid or incurred by Indemnitee in connection with such Proceeding. For
purposes of this Agreement, the meaning of the phrase “to the fullest extent
permitted by law” will include to the fullest extent permitted by Section 145 of
the Delaware General Corporation Law (“DGCL”) or any section that replaces or
succeeds Section 145 of the DGCL with respect to such matters.

3.2 Mandatory Indemnification if Indemnitee is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement (other than Section 6.9),
to the extent that Indemnitee has been successful, on the merits or otherwise,
in defense of any Proceeding or any part thereof, the Company will indemnify
Indemnitee against all Expenses that are paid or incurred by Indemnitee in
connection therewith. If Indemnitee is not wholly successful in such Proceeding,
but is successful, on the merits or otherwise, as to one or more but fewer than
all claims, issues or matters in such Proceeding, the Company will indemnify and
hold harmless Indemnitee against all Expenses paid or incurred by Indemnitee in
connection with each successfully resolved claim, issue or matter on which
Indemnitee was successful. For purposes of this Section 3.2, the termination of
any Proceeding, or any claim, issue or matter in such Proceeding, by dismissal,
settlement or a plea of nolo contendere with or without prejudice will be deemed
to be a successful result as to such Proceeding, claim, issue or matter.

3.3 Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, the Company will indemnify Indemnitee against all Expenses paid or
incurred by Indemnitee on his or her behalf in connection therewith.

3.4 Exclusions. Notwithstanding any other provision of this Agreement, the
Company will not be obligated under this Agreement to provide indemnification or
Expense Advances in connection with the following:

(a) Any Proceeding (or part of any Proceeding) initiated or brought voluntarily
by Indemnitee against the Company or its directors, officers, employees or other
indemnities, unless the Board of Directors has authorized or consented to the
initiation of the Proceeding (or such part of any Proceeding); provided,
however, that nothing in this Section 3.4(a) shall limit the right of Indemnitee
to be indemnified under Section 8.4 nor limit the right of Indemnitee to Expense
Advances in connection with pursuing an action against the Company to enforce
Indemnitee’s rights under this Agreement.

(b) For an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or any similar successor statute, provided
that the foregoing shall not relieve the Company of its obligations to provide
for an Expense Advance in accordance with Section 4.1 unless the party making
the determination of entitlement to indemnification pursuant to Article 6 of
this Agreement reasonably determines that Indemnitee clearly violated
Section 16(b) and must disgorge the profits to the corporation. Notwithstanding
anything to the contrary stated or implied in this Section 3.4(b),
indemnification pursuant to this Agreement relating to any Proceeding against
Indemnitee for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Exchange Act or similar provisions of any federal, state or
local laws shall not be prohibited if Indemnitee ultimately establishes in any
Proceeding that no recovery of such profits from Indemnitee is permitted under
Section 16(b) of the Exchange Act or similar provisions of any federal, state or
local laws.

ARTICLE 4

ADVANCEMENT OF EXPENSES

4.1 Expense Advances. The Company will, if requested by Indemnitee, advance, to
the fullest extent permitted by law, to Indemnitee (hereinafter an “Expense
Advance”) any and all Expenses paid or incurred by Indemnitee in connection with
any Proceeding until its final disposition. Indemnitee’s right to each Expense
Advance will not be subject to the satisfaction of any standard of conduct and
will be made without regard to Indemnitee’s ultimate entitlement to
indemnification under the other

 

4



--------------------------------------------------------------------------------

provisions of this Agreement, or under provisions of the Certificate or By-laws
or otherwise. Each Expense Advance will be unsecured and interest free and will
be made by the Company without regard to Indemnitee’s ability to repay the
Expense Advance. The Indemnitee shall qualify for Expense Advances upon the
execution and delivery to the Company of this Agreement, which shall constitute
an undertaking providing that the Indemnitee undertakes to the fullest extent
permitted by law, by or on behalf of Indemnitee, to repay such Expense Advance
if it is ultimately determined, by final decision by a court or arbitrator, as
applicable, from which there is no further right to appeal, that Indemnitee is
not entitled to be indemnified for such Expenses under the Certificate, By-laws,
the DGCL, this Agreement or otherwise. No other form of undertaking shall be
required other than the execution of this Agreement. An Expense eligible for an
Expense Advance will include any and all reasonable Expenses incurred pursuing
an action to enforce the right of advancement provided for in this Article 4,
including Expenses incurred preparing and forwarding statements to the Company
to support the Expense Advances claimed.

4.2 Timing. An Expense Advance pursuant to Section 4.1 will be made within ten
business days after the receipt by the Company of a written statement or
statements from Indemnitee requesting such Expense Advance (which statement or
statements will include, if requested by the Company, reasonable detail
underlying the Expenses for which the Expense Advance is requested).

ARTICLE 5

CONTRIBUTION IN THE EVENT OF JOINT LIABILITY

5.1 Contribution by Company. To the fullest extent permitted by law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, will
contribute to the amount of Expenses and Losses incurred or paid by Indemnitee
in connection with any Proceeding in proportion to the relative benefits
received by the Company and all officers, directors and employees of the Company
other than Indemnitee who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and Indemnitee, on the other hand,
from the transaction from which such Proceeding arose; provided, however, that
the proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of the Company and all officers, directors and employees of the Company
other than Indemnitee who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and Indemnitee, on the other hand,
in connection with the events that resulted in such Expenses and Losses, as well
as any other equitable considerations which applicable law may require to be
considered. The relative fault of the Company and all officers, directors and
employees of the Company other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, will be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary, and the degree to which their conduct was active or passive.

5.2 Indemnification for Contribution Claims by Others. To the fullest extent
permitted by law, the Company will fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by other officers,
directors or employees of the Company who may be jointly liable with Indemnitee
for any Loss or Expense arising from a Proceeding.

ARTICLE 6

PROCEDURES AND PRESUMPTIONS FOR THE

DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION

6.1 Notification of Claims; Request for Indemnification. Indemnitee agrees to
notify promptly the Company in writing of any claim made against Indemnitee for
which indemnification will or could be sought under this Agreement; provided,
however, that a delay in giving such notice will not deprive Indemnitee of any
right to be indemnified under this Agreement unless, and then only to the extent
that, the Company did not otherwise learn of the Proceeding and such delay is
materially prejudicial to the Company’s ability to defend such Proceeding; and,
provided, further, that notice will be deemed to have been given without any
action on the part of Indemnitee in the event the Company is a party to the same
Proceeding. The omission to notify the Company will not relieve the Company from
any liability for indemnification which it may have to Indemnitee otherwise than
under this Agreement. Indemnitee may deliver to the Company a written request to
have the Company indemnify and hold harmless Indemnitee in accordance with this
Agreement. Subject to Section 6.9, such request may be delivered from time to
time and at such time(s) as Indemnitee deems appropriate in his or her sole
discretion. Following such a written request for indemnification, Indemnitee’s
entitlement to indemnification shall be determined according to Section 6.2. The
Secretary of the Company will, promptly upon receipt of such a request for
indemnification, advise the Board of Directors in writing that Indemnitee has
requested indemnification. The Company will be entitled to participate in any
Proceeding at its own expense.

 

5



--------------------------------------------------------------------------------

6.2 Determination of Right to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Section 6.1 hereof with respect to
any Proceeding, a determination, if, but only if, required by applicable law,
with respect to Indemnitee’s entitlement thereto will be made by one of the
following, at the election of Indemnitee: (1) so long as there are Disinterested
Directors with respect to such Proceeding, a majority vote of the Disinterested
Directors, even though less than a quorum of the Board of Directors, (2) so long
as there are Disinterested Directors with respect to such Proceeding, a
committee of such Disinterested Directors designated by a majority vote of such
Disinterested Directors, even though less than a quorum of the Board of
Directors or (3) Independent Counsel in a written opinion delivered to the Board
of Directors, a copy of which will also be delivered to Indemnitee. The election
by Indemnitee to use a particular person, persons or entity to make such
determination is to be included in the written request for indemnification
submitted by Indemnitee (and if no election is made in the request it will be
assumed that Indemnitee has elected the Independent Counsel to make such
determination). The person, persons or entity chosen to make a determination
under this Agreement of the Indemnitee’s entitlement to indemnification will act
reasonably and in good faith in making such determination. Nothing in this
Agreement shall require any determination of entitlement to indemnification to
be made prior to the final disposition of any Proceeding.

6.3 Selection of Independent Counsel. If the determination of entitlement to
indemnification pursuant to Section 6.2 will be made by an Independent Counsel,
the Independent Counsel will be selected as provided in this Section 6.3. The
Independent Counsel will be selected by Indemnitee (unless Indemnitee requests
that such selection be made by the Board of Directors, in which event the
immediately following sentence will apply) and Indemnitee will give written
notice to the Company advising it of the identity of the Independent Counsel so
selected. If the Independent Counsel is selected by the Board of Directors, the
Company will give written notice to Indemnitee advising him or her of the
identity of the Independent Counsel so selected. In either event, Indemnitee or
the Company, as the case may be, may, within ten days after such written notice
of selection is given, deliver to the Company or to Indemnitee, as the case may
be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
this Agreement, and the objection will set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected will act as Independent Counsel. If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within 30 days after submission by
Indemnitee of a written request for indemnification pursuant to Section 6.1, no
Independent Counsel is selected, or an Independent Counsel for which an
objection thereto has been properly made remains unresolved, either the Company
or Indemnitee may petition the Court of Chancery of the State of Delaware or
other court of competent jurisdiction for resolution of any objection which has
been made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the court or by such other person as the court may designate, and the person
with respect to whom all objections are so resolved or the person so appointed
will act as Independent Counsel under Section 6.2. The Company will pay any and
all fees and expenses incurred by such Independent Counsel in connection with
acting pursuant to Section 6.2 hereof, and the Company will pay all fees and
expenses incident to the procedures of this Section 6.3, regardless of the
manner in which such Independent Counsel was selected or appointed.

6.4 Burden of Proof. In making a determination with respect to entitlement to
indemnification under this Agreement, the Certificate, By-laws or applicable
law, the person, persons or entity making such determination will presume that
Indemnitee is entitled to indemnification under this Agreement. Anyone seeking
to overcome this presumption will have the burden of proof and the burden of
persuasion, by clear and convincing evidence. Indemnitee will be deemed to have
acted in good faith if Indemnitee’s action with respect to a particular
Enterprise is based on the records or books of account of such Enterprise,
including financial statements, or on information supplied to Indemnitee by the
officers of such Enterprise in the course of their duties, or on the advice of
legal counsel for such Enterprise or on information or records given or reports
made to such Enterprise by an independent certified public accountant or by an
appraiser or other expert selected by such Enterprise; provided, however this
sentence will not be deemed to limit in any way the other circumstances in which
Indemnitee may be deemed to have met such standard of conduct. In addition, the
knowledge and/or actions, or failure to act, of any other director, officer,
agent or employee of such Enterprise will not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.

6.5 No Presumption in Absence of a Determination or As Result of an Adverse
Determination; Presumption Regarding Success. Neither the failure of any person,
persons or entity chosen to make a determination as to whether Indemnitee has
met any particular standard of conduct or had any particular belief to make such
determination, nor an actual determination by such person, persons or entity
that Indemnitee has not met such standard of conduct or did not have such
belief, prior to or after the commencement of legal proceedings by Indemnitee to
secure a judicial determination that Indemnitee should be indemnified under this
Agreement under applicable law, will be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has not met any particular standard of
conduct or did not have any particular belief. In addition, the termination of
any Proceeding by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
will not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has

 

6



--------------------------------------------------------------------------------

determined that indemnification is not permitted by this Agreement or applicable
law. In the event that any Proceeding to which Indemnitee is a party is resolved
in any manner other than by final adverse judgment (as to which all rights of
appeal therefrom have been exhausted or lapsed) against Indemnitee (including,
without limitation, settlement of such Proceeding with or without payment of
money or other consideration) it will be presumed that Indemnitee has been
successful on the merits or otherwise in such Proceeding. Anyone seeking to
overcome this presumption will have the burden of proof and the burden of
persuasion, by clear and convincing evidence.

6.6 Timing of Determination. The Company will use its reasonable best efforts to
cause any determination required to be made pursuant to Section 6.2 to be made
as promptly as practicable after Indemnitee has submitted a written request for
indemnification pursuant to Section 6.1. If the person, persons or entity chosen
to make a determination does not make such determination within 30 days after
the later of the date (a) the Company receives Indemnitee’s request for
indemnification pursuant to Section 6.1 and (b) on which an Independent Counsel
is selected pursuant to Section 6.3, if applicable (and all objections to such
person, if any, have been resolved), the requisite determination of entitlement
to indemnification will be deemed to have been made and Indemnitee will be
entitled to such indemnification, so long as (i) Indemnitee has fulfilled his or
her obligations pursuant to Section 6.8 and (ii) such indemnification is not
prohibited under applicable law; provided, however, that such 30 day period may
be extended for a reasonable time, not to exceed an additional 15 days, if the
person, persons or entity making the determination with respect to entitlement
to indemnification in good faith requires such additional time for the obtaining
of or evaluating of documentation and/or information relating thereto.

6.7 Timing of Payments. All payments of Expenses, including any Expense Advance,
and other amounts by the Company to the Indemnitee pursuant to this Agreement
will be made as soon as practicable after a written request or demand therefor
by Indemnitee is presented to the Company, but in no event later than 10 days
after (i) such demand is presented or (ii) such later date as a determination of
entitlement to indemnification is made in accordance with Section 6.6, if
applicable. Interest shall be paid by the Company to Indemnitee at the legal
rate under Delaware law for amounts which the Company indemnifies or is obliged
to indemnify for the period commencing with the date on which Indemnitee
requests indemnification, contribution, reimbursement or advancement of any
Expenses and ending with the date on which such payment is made to Indemnitee by
the Company.

6.8 Cooperation. Indemnitee will cooperate with the person, persons or entity
making a determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination will be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification) and the
Company will indemnify Indemnitee therefor and will hold Indemnitee harmless
therefrom.

6.9 Time for Submission of Request. Indemnitee will be required to submit any
request for Indemnification pursuant to this Article 6 within a reasonable time,
not to exceed two years, after any judgment, order, settlement, dismissal,
arbitration award, conviction, acceptance of a plea of nolo contendere (or its
equivalent) or other full or partial final determination or disposition of the
Proceeding (with the latest date of the occurrence of any such event to be
considered the commencement of the two year period).

ARTICLE 7

LIABILITY INSURANCE

7.1 Company Insurance. Subject to Section 7.3, for the duration of Indemnitee’s
service as a director and/or officer of the Company, and thereafter for so long
as Indemnitee shall be subject to any pending or possible Proceeding, the
Company shall use commercially reasonable efforts (taking into account the scope
and amount of coverage available relative to the cost thereof) to cause to be
maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance, and to the
extent the Company maintains a directors’ and officers’ liability insurance
policy or policies, Indemnitee shall be covered by such policy or policies. The
minimum AM Best rating for the insurance carriers of such insurance carrier
shall be not less than A- VI. If the Indemnitee is a director of the Company,
the Company shall provide Indemnitee with a copy of all directors’ and officers’
liability insurance applications, binders, policies, declarations, endorsements
and other related materials, and shall provide Indemnitee with a reasonable
opportunity to review and comment on the same.

7.2 Notice to Insurers. If, at the time of receipt by the Company of a notice
from any source of a Proceeding as to which Indemnitee is a party or
participant, the Company will give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies,
and the Company will provide Indemnitee with a copy of such notice and copies of
all subsequent correspondence between the Company and such insurers related
thereto. The Company will thereafter take all necessary or desirable actions to
cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies.

 

7



--------------------------------------------------------------------------------

7.3 Insurance Not Required. Notwithstanding Section 7.1, the Company will have
no obligation to obtain or maintain the insurance contemplated by Section 7.1 if
the Board of Directors determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionately high compared to the amount of coverage provided, or if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit. The Company will promptly notify Indemnitee of any such
determination not to provide insurance coverage. Notwithstanding the foregoing,
in the event of a Change in Control, the Company shall maintain in force any and
all insurance policies then maintained by the Company in providing
insurance—directors’ and officers’ liability, fiduciary, employment practices or
otherwise—in respect of Indemnitee, for a period of six years thereafter, which
policies shall be placed by the applicable broker who initially placed each
respective policy then in place at the time of such Change in Control.

ARTICLE 8

REMEDIES OF INDEMNITEE

8.1 Action by Indemnitee. In the event that (i) a determination is made pursuant
to Article 6 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) an Expense Advance is not timely made
pursuant to Section 4.2 of this Agreement, (iii) no determination of entitlement
to indemnification is made within the applicable time periods specified in
Section 6.6 or (iv) payment of indemnified amounts is not made within the
applicable time periods specified in Section 6.7, Indemnitee will be entitled to
an adjudication in an appropriate court of the State of Delaware, or in any
other court of competent jurisdiction, of his or her entitlement to such
indemnification or payment of an Expense Advance. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The provisions of Delaware law (without regard to its
conflict of laws rules) will apply to any such arbitration. The Company will not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.

8.2 De Novo Review if Prior Adverse Determination. In the event that a
determination is made pursuant to Article 6 that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Article 8 will be conducted in all respects as a de novo trial or
arbitration, as applicable, on the merits and Indemnitee will not be prejudiced
by reason of that adverse determination. In any judicial proceeding or
arbitration commenced pursuant to this Article 8, Indemnitee will be presumed to
be entitled to indemnification under this Agreement, the Company will have the
burden of proving Indemnitee is not entitled to indemnification and the Company
may not refer to or introduce evidence of any determination pursuant to
Article 6 adverse to Indemnitee for any purpose. If Indemnitee commences a
judicial proceeding or arbitration pursuant to this Article 8, Indemnitee will
not be required to reimburse the Company for any Expense Advance made pursuant
to Article 4 until a final determination is made with respect to Indemnitee’s
entitlement to indemnification (as to which all rights of appeal have been
exhausted or lapsed).

8.3 Company Bound by Favorable Determination by Reviewing Party. If a
determination is made that Indemnitee is entitled to indemnification pursuant to
Article 6, the Company will be bound by such determination in any judicial
proceeding or arbitration commenced pursuant to this Article 8, absent (i) a
misstatement by Indemnitee of a material fact or an omission of a material fact
necessary to make Indemnitee’s statements in connection with the request for
indemnification not materially misleading or (ii) a prohibition of such
indemnification under law.

8.4 Company Bears Expenses if Indemnitee Seeks Adjudication. In the event that
Indemnitee, pursuant to this Article 8, seeks a judicial adjudication or
arbitration of his or her rights under, or to recover damages for breach of,
this Agreement, any other agreement for indemnification, the indemnification or
advancement of expenses provisions in the Certificate or By-laws, payment of
Expenses in advance or contribution hereunder or to recover under any director
and officer liability insurance policies maintained by the Company, the Company
will, to the fullest extent permitted by law, indemnify and hold harmless
Indemnitee against any and all Expenses which are paid or incurred by Indemnitee
in connection with such judicial adjudication or arbitration, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, payment of Expenses in advance or contribution or insurance
recovery unless, and to the extent that, the court or arbitrator finds that the
material assertions made by Indemnitee were not made in good faith or were
frivolous. In addition, if requested by Indemnitee, the Company will (within ten
days after receipt by the Company of the written request therefor), pay as an
Expense Advance such Expenses, to the fullest extent permitted by law.

8.5 Company Bound by Provisions of this Agreement. The Company will be precluded
from asserting in any judicial or arbitration proceeding commenced pursuant to
this Article 8 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and will stipulate in any such judicial or
arbitration proceeding that the Company is bound by all the provisions of this
Agreement.

 

8



--------------------------------------------------------------------------------

ARTICLE 9

NON-EXCLUSIVITY, SUBROGATION; NO DUPLICATIVE PAYMENTS;

MORE FAVORABLE TERMS; INFORMATION SHARING

9.1 Non-Exclusivity. The rights of indemnification and to receive Expense
Advances as provided by this Agreement will not be deemed exclusive of any other
rights to which Indemnitee may at any time be entitled under applicable law, the
Certificate, the By-laws, any agreement, a vote of stockholders, a resolution of
the directors or otherwise. To the extent Indemnitee otherwise would have any
greater right to indemnification or payment of any advancement of Expenses under
any other provisions under applicable law, the Certificate, By-laws, any
agreement, vote of stockholders, a resolution of directors or otherwise,
Indemnitee will be entitled under this Agreement to such greater right. No
amendment, alteration or repeal of this Agreement or of any provision hereof
limits or restricts any right of Indemnitee under this Agreement in respect of
any action taken or omitted by such Indemnitee prior to such amendment,
alteration or repeal. To the extent that a change in the DGCL, whether by
statute or judicial decision, permits greater indemnification than would be
afforded currently under the Certificate, By-laws and this Agreement, it is the
intent of the parties hereto that Indemnitee enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy will be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, will not
prevent the concurrent assertion or employment of any other right or remedy.

9.2 Subrogation. In the event of any payment by the Company under this
Agreement, the Company will be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee with respect thereto and Indemnitee will
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights (it being understood that all of Indemnitee’s
reasonable Expenses related thereto will be borne by the Company).

9.3 No Duplicative Payments. The Company will not be liable under this Agreement
to make any payment of amounts otherwise indemnifiable (or any Expense for which
advancement is provided) hereunder if and to the extent that Indemnitee has
otherwise actually received such payment under any insurance policy purchased by
the Company, contract, agreement or otherwise. The Company’s obligation to
indemnify or advance Expenses hereunder to Indemnitee in respect of Proceedings
relating to Indemnitee’s service at the request of the Company as a director,
officer, employee, partner, member, manager, trustee, fiduciary or agent of any
other Enterprise will be reduced by any amount Indemnitee has actually received
as indemnification or advancement of Expenses from such other Enterprise.

9.4 Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

9.5 Information. If the Indemnitee is the subject of or is implicated in any way
during an investigation, whether formal or informal, the Company shall share
with Indemnitee any information it has furnished to any third parties concerning
the investigation provided that Indemnitee continues to serve as a director or
officer of the Company at the time such information is so furnished.

ARTICLE 10

DEFENSE OF PROCEEDINGS

10.1 Company Assuming the Defense. Subject to Section 10.3 below, in the event
the Company is obligated to pay in advance the Expenses of any Proceeding
pursuant to Article 4, the Company will be entitled, by written notice to
Indemnitee, to assume the defense of such Proceeding, with counsel approved by
Indemnitee, which approval will not be unreasonably withheld. The Company will
identify the counsel it proposes to employ in connection with such defense as
part of the written notice sent to Indemnitee notifying Indemnitee of the
Company’s election to assume such defense, and Indemnitee will be required,
within ten days following Indemnitee’s receipt of such notice, to inform the
Company of its approval of such counsel or, if it has objections, the reasons
therefor. If such objections cannot be resolved by the parties, the Company will
identify alternative counsel, which counsel will also be subject to approval by
Indemnitee in accordance with the procedure described in the prior sentence.

 

9



--------------------------------------------------------------------------------

10.2 Right of Indemnitee to Employ Counsel. Following approval of counsel by
Indemnitee pursuant to Section 10.1 and retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees and expenses of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding, provided, however, that notwithstanding the
Company’s assumption of the defense of any such Proceeding, the Company shall be
obligated to pay the fees and expenses of Indemnitee’s separate counsel to the
extent (i) the employment of separate counsel by Indemnitee is authorized by the
Company, (ii) counsel for the Company or Indemnitee shall have reasonably
concluded that there is an actual conflict between the Company (or any other
person or persons included in a joint defense) and Indemnitee in the conduct of
such defense or representation by such counsel retained by the Company, or
(iii) the Company shall not have retained, or shall not continue to retain, such
counsel to defend such Proceeding. The Company shall have the right to conduct
such defense as it sees fit in its sole discretion. Regardless of any provision
in this Agreement, Indemnitee shall have the right to employ counsel in any
Proceeding at Indemnitee’s personal expense. The existence of an actual or
potential conflict, and whether any such conflict may be waived, shall be
determined pursuant to the rules of attorney professional conduct and applicable
law.

10.3 Company Not Entitled to Assume Defense. Notwithstanding Section 10.1, the
Company will not be entitled to assume the defense of any Proceeding brought by
or on behalf of the Company or any Proceeding as to which Indemnitee has
reasonably made the conclusion provided for in Section 10.2(ii).

ARTICLE 11

SETTLEMENT

11.1 Company Bound by Provisions of this Agreement. Notwithstanding anything in
this Agreement to the contrary, the Company will have no obligation to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without the Company’s prior written consent.

11.2 When Indemnitee’s Prior Consent Required. The Company will not, without the
prior written consent of Indemnitee, consent to the entry of any judgment
against Indemnitee or enter into any settlement or compromise which (i) includes
an admission of fault of Indemnitee, any non-monetary remedy imposed on
Indemnitee or a Loss for which Indemnitee is not wholly indemnified hereunder or
(ii) with respect to any Proceeding with respect to which Indemnitee may be or
is made a party or a participant or may be or is otherwise entitled to seek
indemnification hereunder, does not include, as an unconditional term thereof,
the full release of Indemnitee from all liability in respect of such Proceeding,
which release will be in form and substance reasonably satisfactory to
Indemnitee. Neither the Company nor Indemnitee will unreasonably withhold its
consent to any proposed settlement; provided, however, Indemnitee may withhold
consent to any settlement that does not provide a full and unconditional release
of Indemnitee from all liability in respect of such Proceeding.

11.3 Limitation on Settlements Funded From Insurance Proceeds. The Corporation
shall not, on its own behalf, settle any part of any Proceeding to which
Indemnitee is party with respect to other parties (including the Corporation) if
any portion of such settlement is to be funded from insurance proceeds unless
approved by (i) the written consent of Indemnitee or (ii) a majority of the
independent directors of the board; provided, however, that the right to
constrain the Company’s use of corporate insurance as described in this section
shall terminate at the time the Company concludes (per the terms of this
Agreement) that (x) Indemnitee is not entitled to indemnification pursuant to
this agreement, or (y) such indemnification obligation to Indemnitee has been
fully discharged by the Company.

ARTICLE 12

DURATION OF AGREEMENT

12.1 Duration of Agreement. This Agreement will continue until and terminate
upon the latest of (a) the statute of limitations applicable to any claim that
could be asserted against an Indemnitee with respect to which Indemnitee may be
entitled to indemnification and/or an Expense Advance under this Agreement,
(b) ten years after the date that Indemnitee has ceased to serve as a director
or officer of the Company or as a director, officer, employee, partner, member,
manager, fiduciary or agent of any other Enterprise which Indemnitee served at
the request of the Company, or (c) if, at the later of the dates referred to in
(a) and (b) above, there is pending a Proceeding in respect of which Indemnitee
is granted rights of indemnification or the right to an Expense Advance under
this Agreement or a Proceeding commenced by Indemnitee pursuant to Article 8 of
this Agreement, one year after the final termination of such Proceeding,
including any and all appeals.

 

10



--------------------------------------------------------------------------------

ARTICLE 13

MISCELLANEOUS

13.1 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof; provided, however, it is agreed that the provisions
contained in this Agreement are a supplement to, and not a substitute for, any
provisions regarding the same subject matter contained in the Certificate, the
By-laws and any employment or similar agreement between the parties.

13.2 Assignment; Binding Effect; Third Party Beneficiaries. No party may assign
either this Agreement or any of its rights, interests or obligations hereunder
without the prior written approval of the other party and any such assignment by
a party without prior written approval of the other parties will be deemed
invalid and not binding on such other parties; provided, however, that the
Company may assign all (but not less than all) of its rights, obligations and
interests hereunder to any direct or indirect successor to all or substantially
all of the business or assets of the Company by purchase, merger, consolidation
or otherwise and will cause such successor to be bound by and expressly assume
the terms and provisions hereof. All of the terms, agreements, covenants,
representations, warranties and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties and their
respective successors, permitted assigns, heirs, executors and personal and
legal representatives. There are no third party beneficiaries having rights
under or with respect to this Agreement. The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
reasonably satisfactory to the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity
pertaining to any indemnifiable event hereunder even though Indemnitee may have
ceased to serve in such capacity at the time of any Proceeding.

13.3 Notices. All notices, requests and other communications provided for or
permitted to be given under this Agreement must be in writing and be given by
personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by facsimile transmission, as follows
(or to such other address as any party may give in a notice given in accordance
with the provisions hereof):

If to Company:

Blue Nile

Attn: General Counsel

411 First Ave., South, Suite 700

Seattle, WA 98104

If to Indemnitee:

Name:                         

Address:                         

Facsimile:                         

All notices, requests or other communications will be effective and deemed given
only as follows: (i) if given by personal delivery, upon such personal delivery,
(ii) if sent by certified or registered mail, on the fifth business day after
being deposited in the United States mail, (iii) if sent for next day delivery
by overnight delivery service, on the date of delivery as confirmed by written
confirmation of delivery, (iv) if sent by facsimile, upon the transmitter’s
confirmation of receipt of such facsimile transmission, except that if such
confirmation is received after 5:00 p.m. (in the recipient’s time zone) on a
business day, or is received on a day that is not a business day, then such
notice, request or communication will not be deemed effective or given until the
next succeeding business day. Notices, requests and other communications sent in
any other manner, including by electronic mail, will not be effective.

13.4 Specific Performance; Remedies. Each party acknowledges and agrees that the
other party would be damaged irreparably if any provision of this Agreement were
not performed in accordance with its specific terms or were otherwise breached.
Accordingly, the parties will be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and its provisions in any action or proceeding instituted in the
Court of Chancery of Delaware or

 

11



--------------------------------------------------------------------------------

any state or federal court having jurisdiction over the parties and the matter,
in addition to any other remedy to which they may be entitled, at law or in
equity. Except as expressly provided herein, the rights, obligations and
remedies created by this Agreement are cumulative and in addition to any other
rights, obligations or remedies otherwise available at law or in equity. Except
as expressly provided herein, nothing herein will be considered an election of
remedies.

13.5 Headings. The article and section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

13.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law principles.

13.7 Amendment. This Agreement may not be amended or modified except by a
writing signed by all of the parties.

13.8 Extensions; Waivers. Any party may, for itself only, (i) extend the time
for the performance of any of the obligations of any other party under this
Agreement, (ii) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto
and (iii) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein. Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby. No
waiver by any party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence. Neither the failure nor any delay on the part of any
party to exercise any right or remedy under this Agreement will operate as a
waiver thereof, nor will any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy.

13.9 Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party or to any circumstance, is judicially
determined not to be enforceable in accordance with its terms, the parties agree
that the court judicially making such determination may modify the provision in
a manner consistent with its objectives such that it is enforceable, and/or to
delete specific words or phrases, and in its modified form, such provision will
then be enforceable and will be enforced.

13.10 Counterparts; Effectiveness. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Agreement will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, which delivery may be made by exchange of
copies of the signature page by facsimile transmission.

13.11 Construction. Any reference to any law will be deemed also to refer to
such law as amended and all rules and regulations promulgated thereunder, unless
the context requires otherwise. The words “include,” “includes,” and “including”
will be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Agreement,”
“herein,” “hereof,” “hereby,” “hereunder,” and words of similar import refer to
this Agreement as a whole and not to any particular subdivision unless expressly
so limited. The parties intend that each representation, warranty, and covenant
contained herein will have independent significance. If any party has breached
any representation, warranty, or covenant contained herein in any respect, the
fact that there exists another representation, warranty or covenant relating to
the same subject matter (regardless of the relative levels of specificity) which
the party has not breached will not detract from or mitigate the fact that the
party is in breach of the first representation, warranty, or covenant. Time is
of the essence in the performance of this Agreement.

[Signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

BLUE NILE, INC.

By:

 

 

Name:  

 

Title:  

 

 

INDEMNITEE

 

Signature  

 

Print Name  

 

13